           Case 1:19-cv-00809-RP Document 28 Filed 06/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 T.S., by and through his next friend, P.O.;
                                       §
 and G.A.; individually and on behalf of all
                                       §
 others similarly situated,            §
                                       §
                  Plaintiffs,          §
                                       §
                  v.                   §    CIVIL ACTION NO.: 1:19-cv-809-RP
                                       §
 THE BURKE FOUNDATION                  §
 d/b/a BURKE CENTER FOR YOUTH,         §
                                       §
                  Defendant.           §
                                       §
______________________________________________________________________________

              DEFENDANT’S SUR-REPLY TO PLAINTIFFS’ REPLY
     IN SUPPORT OF THEIR MOTION FOR CONDITIONAL CERTIFICATION
______________________________________________________________________________

                                           I.
                                  DEFENDANT’S SUR-REPLY

       Plaintiffs invite the Court to commit reversible error by asking the Court to disregard the

statute of limitations applicable to the FLSA causes of action and then approve an overbroad notice

to proposed class members outside of the scope of Plaintiffs’ defined class. See [Doc. #25, pg. 6].

“Equitable tolling "is a narrow exception ... that should be 'applied sparingly.'" See Sandoz v.

Cingular Wireless, L.L.C., No. 15-30576, 675 Fed. Appx. 448, 2017 U.S. App. LEXIS 661, 2017

WL 150486, at *3 (5th Cir. Jan. 13, 2017)(quoting Phillips v. Leggett & Platt, Inc., 658 F.3d 452,

457 (5th Cir. 2011)). “It applies "only in 'rare and exceptional circumstances.'"” See Teemac v.

Henderson, 298 F.3d 452, 457 (5th Cir. 2002) (quoting Davis v. Johnson, 158 F.3d 806, 811 (5th

Cir. 1998)). “A district court may exercise its discretion to equitably toll the statute of limitations

in an FLSA case if the plaintiff demonstrates that (1) he has been pursuing his rights diligently;


DEFENDANT’S SUR-REPLY TO PLAINTIFF’S REPLY IN SUPPORT
OF ITS MOTION FOR CONDITIONAL CERTIFICATION                                                   Page 1 of 3
                                             EXHIBIT A
           Case 1:19-cv-00809-RP Document 28 Filed 06/29/20 Page 2 of 3




and (2) some extraordinary circumstance stood in his way and prevented timely filing.”

See English v. Tex. Farm Bureau Bus. Corp., No. 6:17-CV-00323-ADA, 2019 U.S. Dist. LEXIS

178078, at *7-8 (W.D. Tex. 2019)(citing Sandoz, 700 F. App'x at 320 (applying Menominee Indian

Tribe of Wisconsin v. United States, 136 S. Ct. 750, 755, 193 L. Ed. 2d 652 (2016) in the FLSA

collective action context). "The party who invokes equitable tolling bears the burden of proof."

Teemac, 298 F.3d at 457.

       Plaintiffs fail to meet that burden here and have provided no facts to support their argument

equitable tolling applies. Furthermore, Plaintiffs’ acknowledge that their attempt to insert their

equitable tolling argument at the notice phase is premature and largely inappropriate absent facts

or discovery justifying tolling. See [Doc. #25, pg. 6].

       There is no justification to send notice to proposed class members that fall outside of the

statute of limitations. In a footnote, Plaintiffs claim Defendant’s denial that the FLSA is applicable

to the Center or its residents somehow validates Plaintiffs’ request to send a notice to proposed

class members whose claims clearly are time-barred. Of course, it does not. Plaintiffs proffer no

evidence that Defendant actively misled its residents or prevented them from asserting their rights.

Because Plaintiffs cannot prove equitable tolling of the statute of limitations is justified here, the

Court should deny Plaintiffs’ request to expand the scope of its proposed class and reject Plaintiffs’

request to send notice of conditional certification to individuals outside of the applicable statute of

limitations. In the event this Court chooses to conditionally certify a class, Plaintiffs’ proposed

notice should be amended to adhere to the FLSA statute of limitations.

                                              II.
                                          CONCLUSION

       Plaintiffs are not similarly situated to the proposed class. Plaintiff’s Motion for Conditional

Certification should accordingly be denied. In the alternative, Defendant requests that the Court


DEFENDANT’S SUR-REPLY TO PLAINTIFF’S REPLY IN SUPPORT
OF ITS MOTION FOR CONDITIONAL CERTIFICATION                                                   Page 2 of 3
                                             EXHIBIT A
          Case 1:19-cv-00809-RP Document 28 Filed 06/29/20 Page 3 of 3




reject Plaintiffs’ proposed notice and require the parties to confer and present a joint proposed

notice subject to Court approval.

       Respectfully submitted this 16th day of June 2020.

                                            Respectfully submitted,


                                            GORDON & REES, LLP

                                            By: /s/ Roy E. Mathews
                                                Robert A. Bragalone
                                                State Bar No. 02855850
                                                BBragalone@grsm.com
                                                Roy E. Mathews
                                                State Bar No. 24083459
                                                RMathews@grsm.com

                                                 2200 Ross Avenue, Suite 3700
                                                 Dallas, TX 75201
                                                 (214) 231-4714 (Telephone)
                                                 (214) 461-4053 (Facsimile)

                                            ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served June 16, 2020, with a copy of this document via
the Court’s CM/ECF system per Local Rule CV-5(b)(1). Any other counsel of record will be
served by electronic mail, facsimile transmission and/or first class mail on this same date.



                                                    /s/ Roy E. Mathews
                                                    Roy E. Mathews




DEFENDANT’S SUR-REPLY TO PLAINTIFF’S REPLY IN SUPPORT
OF ITS MOTION FOR CONDITIONAL CERTIFICATION                                             Page 3 of 3
                                          EXHIBIT A
